        Case 3:20-cv-02731-VC Document 305-2 Filed 06/02/20 Page 1 of 5




        MOHAMED SALADDIN MOUSA SHORT-FORM BAIL APPLICATION

SUMMARY:

Mr. Mohamed Saladdin Mousa is a 39-year-old man who suffers from hypertension, asthma, and
mental health diagnoses of Schizophrenia, Depression, Anxiety, and PTSD. He was previously
awarded asylum by the immigration judge in 2014 and is currently applying for other forms of
immigration relief, including adjustment of his asylee status to that of Lawful Permanent
Resident, as well as forms of relief for those who fear return to the home country: withholding of
removal and protection pursuant to the Convention Against Torture. He has resided in the Los
Angeles, CA area for about 8 years and has secured a sponsor for his release.

   1. Name: Mohamed Saladdin Mousa

   2. Age: 39

   3. Sex: M

   4. Primary Language: English/Arabic

   5. If Hearing, Is An Interpreter Needed? No

   6. Detained in Mesa Verde Detention Facility __X__ or Yuba County Jail ___

   7. Dorm Unit: C

   8. Date of Bond Hearing, If Any: None

   9. Outcome of Bond Hearing, If Any: None

   10. Length of Time in Detention: 5 months

   11. Medical Condition(s) That Put Detainee At Risk:

       Mr. Mousa suffers from the CDC-identified medical vulnerabilities of hypertension and
       asthma. Mr. Mousa has suffered from asthma since he was a child and it continues to
       affect him today. This medical vulnerability is confirmed in the spreadsheet produced by
       Defendants and by his Mesa Verde Medical Records. Mr. Mousa was also recently
       diagnosed with hypertension, which counsel believes to be known to Mesa Verde
       medical providers at this time.

       Separately, Mr. Mousa has also suffered mental health symptoms throughout his life
       without access to regular treatment. He has received multiple mental health diagnoses
       including schizophrenia, depression, anxiety, PTSD, and bipolar disorder, which are
       confirmed by the Mesa Verde medical records. Mr. Mousa has received some psychiatric
       treatment while in ICE custody and is currently on a number of psychiatric medications,
       including Buspar (for anxiety) and Respirol (risperidone) (for schizophrenia or other

                                                           Name: ______________________
                                                                    Mohamed Saladdin Mousa
                                                                                         1
          Case 3:20-cv-02731-VC Document 305-2 Filed 06/02/20 Page 2 of 5




        mood disorders). He is committed to maintaining his treatment upon release. A growing
        body of evidence suggests that mental illness—including post-traumatic stress disorder,
        stress, and depression—can suppress the immune response and increase the risk of severe
        effects of COVID-19, leaving other courts to consider psychological disorders relevant to
        a consideration of release in the context of COVID-19. 1

    12. Attorney Name, Phone, Address and Email:
        Ana Alicia Huerta
        UFW Foundation
        661-324-2500 x 330
        238 18th Street, Suite 10
        Bakersfield, CA 93301
        ahuerta@ufwfoundation.org

        Felony or Misdemeanor Convictions, Including Date and Offense: Mr. Mousa’s
        criminal history stems from his untreated mental illness. The below criminal history is
        based on a review of the RAP sheet produced by Defendants; class counsel did not have
        access to any underlying criminal court or law enforcement documents. All descriptions
        of the underlying incidents are based on information and belief.

              •   2012 – convicted of Disturbing the Peace
              •   2012 – convicted of PC 243(e)(1) (Battery of Spouse/Cohabitant/ Etc.),
                  sentenced to 40 days jail, 36 months probation
                      A former romantic partner made allegations of domestic abuse against Mr.
                          Mousa after a verbal dispute. Mr. Mousa is no longer in contact with his
                          ex-partner.
              •   2012 – convicted of VC 12500 (Driving without a License), 30 days jail
              •   January 9, 2013: arrested; convicted of PC 273.5(A) (Inflict Corporal Injury to
                  Spouse/Cohabitant) and PC 594(A) (Vandalism), sentenced to 45 days jail and
                  probation; later sentenced to 193 days jail
                      The same ex-partner made allegations of domestic abuse against Mr.
                          Mousa. Mr. Mousa is no longer in contact with his ex-partner.
              •   2013 – convicted of 243(b) Battery on a Peace Officer, sentenced to probation.
                      Mr. Mousa hit the back seat of a patrol car after being detained because he
                          did not use the reloadable fare card for the Los Angeles Metro.
              •   2013 – convicted of 594(a) (Vandalism). Sentenced to 30 days jail, 2 years
                  probation
              •   2013 – convicted of 245(a)(4) (Assault with Deadly Weapon or Force Likely to
                  Produce Great Bodily Injury), sentenced to 242 days jail and 3 years probation;
                  later resentenced to 3 years prison
                      Around this time, Mr. Mousa was experiencing mental health symptoms
                          of depression and did not have access to regular treatment. The incident
                          involved an argument with another student while Mr. Mousa was a student


1
 See, e.g., Fraihat, supra note 15, at *16 n. 20 (C.D. Cal. Apr. 20, 2020); Doe v. Barr, No. 20-CV-02141-LB, 2020
WL 1820667, at *4 (N.D. Cal. Apr. 12, 2020) (PTSD, depression, and latent tuberculosis).

                                                                    Name: ______________________
                                                                             Mohamed Saladdin Mousa
                                                                                                  2
    Case 3:20-cv-02731-VC Document 305-2 Filed 06/02/20 Page 3 of 5




                   at Los Angeles Community College. The argument occurred at a student
                   event; Mr. Mousa left the event and was arrested the following day.
        •   2015 – convicted of VC 14061.1 (Drive While License Suspended) and VC
            20002(a) (Hit and Run with Property Damage). Sentenced to 10 days jail, 36
            months probation.
        •   2016 – convicted of PC 242 (Battery); PC 602(k) (Trespass with Injure to
            Property); PC 602.1(a)(Trespass and Obstruction of Business Operations).
            Sentenced to 120 days jail
                Around this time, Mr. Mousa was experiencing symptoms of depression.
                   On the day of his arrest, a restaurant employee yelled at Mr. Mousa
                   because Mr. Mousa’s dog had relieved itself outside of the restaurant. A
                   dispute took place, the restaurant employee forcefully pushed Mr. Mousa
                   and Mr. Mousa made an effort to defend himself. Mr. Mousa was
                   subsequently arrested.
        •   2016 – convicted of VC 2002(a) (Hit and Run with Property Damage); PC 242
            (Battery); VC 14601.1(a) (Drive while License Suspended). Sentenced to 180
            days jail.
        •   2016 – convicted of PC 243.1 (Battery on Custodial Officer), sentenced to 364
            days jail, 36 months probation.
                Mr. Mousa threw water at a custodial officer.
        •   2018 – convicted of VC 2002(a) (Hit and Run with Property Damage); sentenced
            to 20 days jail, probation.
        •   2017 – PC 245(a)(4) (Assault with Deadly Weapon or Force Likely to Produce
            Great Bodily Injury) – Sentenced to 365 days jail, 3 years probation. Later
            resentenced to 2 years prison concurrent with 2019 PC 29800(a)(1) conviction.
                During this time, Mr. Mousa was experiencing depression, intrusive
                   thoughts, auditory hallucinations, and other mental health symptoms. On
                   the day of his arrest, Mr. Mousa attempted to make a purchase in a
                   convenience store. Mr. Mousa reports that a verbal dispute took place and
                   the cashier threatened Mr. Mousa with a baseball bat. Scared for his
                   safety, Mr. Mousa made an effort to protect himself and was arrested.
        •   2019 – convicted of PC 29800(a)(1) (felon in possession of a firearm). Sentenced
            to 2 years prison
                Mr. Mousa reports that he borrowed a car from a friend and was unaware
                   that there was a firearm in the vehicle.
       •    Mr. Mousa has other arrests which did not result in convictions.

13. Pending Criminal Charges and Outstanding Warrants, Including Jurisdiction and
    Offense: Mr. Mousa is subject to probation requirements for his 2017 offense.

14. Scheduled Removal Date, If Any: None

15. Family: Mr. Mousa is single with no children.

16. Proposed Custodian and Description of Proposed Release Residence:


                                                      Name: ______________________
                                                               Mohamed Saladdin Mousa
                                                                                    3
    Case 3:20-cv-02731-VC Document 305-2 Filed 06/02/20 Page 4 of 5




   If released, Mr. Mousa would reside with his friend of seven years,               ,
   at her house at                             , La Mirada, CA 90638. Her phone number:
                 .

   An immigrants’ rights nonprofit in Bakersfield, KWESI, has confirmed that they would
   be available to pick Mr. Mousa up from the detention center and help him get and pay for
   a Lyft car service from Bakersfield to La Mirada if released.

   Ms. Casey will provide housing and financial support for Mr. Mousa. Her home is
   sufficient to allow him to quarantine for 14 days, maintain social distancing, and abide by
   any conditions the Court may impose. Ms. Casey will take all steps necessary to ensure
   Mr. Mousa complies with the Court or ICE’s conditions of release.


   Applicant’s Ties to the Location of the Proposed Residence (such as length of time,
   family members, prior employment, etc.): Mr. Mousa has resided in the Los Angeles
   area since around the end of 2011. He has many friends in this area, including Ms. Nicole
   Sarah Casey, whom he has known for about 7 or 8 years. They first met through a mutual
   friend as they were neighbors while Mr. Mousa was living in the Hollywood, CA area.
   Additionally, Mr. Mousa was a member of the Los Angeles, CA area Jewish faith
   community and he regularly attended Temple of Beth El of Hollywood, a Jewish
   synagogue located in West Hollywood, CA.

17. Employment History: Mr. Mousa’s last employment was in 2012 as a cook for a
    Mediterranean restaurant in Los Angeles, CA. After 2012, Mr. Mousa received income
    from his family’s sale of property abroad.

18. Other Information Relevant to Bail Determination:
    • Mr. Mousa suffers from CDC identified medical vulnerabilities of asthma and
       hypertension.
    • Mr. Mousa has a long history of mental health symptoms beginning as a young boy.
       His symptoms have been compounded by traumatic events, including death, sexual
       assault and abuse, detention, and fear of return to his county. These events made it
       difficult for Mr. Mousa to address his mental health and cope with his symptoms.
    • Mr. Mousa first entered the United States around 2006 as a Conditional Legal
       Resident. Mr. Mousa’s wife continued to be supportive of Mr. Mousa’s immigration
       proceedings until their divorce around 2011.
    • Around April of 2014, the Immigration Judge awarded Mr. Mousa asylum on the
       basis of persecution in his home country of Egypt based on his Jewish identity.
       Currently, Mr. Mousa is contesting the termination of asylum status as a result of his
       convictions. He is also applying for other forms of immigration relief such as
       Withholding of Removal and Protection Under the Convention Against Torture
       because of his continued fear of return to his home country.
    • Mr. Mousa is a long-time resident of Los Angeles, CA and has secured a sponsor for
       his release.



                                                       Name: ______________________
                                                                Mohamed Saladdin Mousa
                                                                                     4
           Case 3:20-cv-02731-VC Document 305-2 Filed 06/02/20 Page 5 of 5




       •     Mr. Mousa is a member of the Jewish faith and he continues to actively practice his
             religion while in detention. He actively prays three times a day and observes all
             religious holidays to the best of his abilities while in detention.
       •     Mr. Mousa recognizes that consistent and appropriate treatment would have impacted
             his life in such a way that he may have been able to avoid the situations which lead to
             him being arrested. He is committed to maintaining regular treatment upon his release
             in order to have the greatest chance of success in his immigration proceedings and all
             other future endeavors.
       •     Mr. Mousa is currently taking medication for his mental health, including Buspar and
             Respirol. Upon information and belief, he was not medicated at the time of any or
             most of his arrests. Mr. Mousa is committed to maintaining his medication and
             mental health treatment and is confident that by doing so, he will avoid the
             unfortunate mistakes that lead to his previous convictions.
       •     Mr. Mousa will access mental health services near his sponsor’s home. One possible
             service provider that he and his attorney have identified is Exodus Mental Health
             Center in Los Angeles, which is a 24-hour walk-in mental health clinic. They are
             located at 1920 Marengo Street, Los Angeles, CA 90033, (323) 276-6400. The
             Exodus Center offers comprehensive care by an interdisciplinary team of MDs, Nurse
             Practitioners, R.N.s, and therapists. Social services, referrals to community programs
             and resources are all included.

   19. Attached are (check all that are applicable, but that is not a substitute for answering
       the above questions): Not applicable but available if the Court requests.
       _X__ Medical Records ___ Rap Sheet __X_ Letter from Proposed Custodian ___ Bond
       Hearing Decision ___ Bond Hearing Transcript


All information in this application is accurate based on information and belief. This application
was prepared using information probed by Mr. Mousa’s immigration counsel, Ana Alicia Huerta,
at the UFW Foundation. In preparing this application, class counsel reviewed Mr. Mousa’s ICE
arrest report (I-213), Rap Sheet, and medical records.


Respectfully submitted,

s/Jennifer Friedman

Jennifer Friedman




                                                             Name: ______________________
                                                                      Mohamed Saladdin Mousa
                                                                                           5
